CREDIT LINE ESCROW AGREEMENT

THIS AGREEMENT made as of the 1st day of September, 2006.

AMONG:

CHRISTIANE ERNE, of Route de Saint-Julien 129 CH-1228 Plan-les-Ouates,
Switzerland

(“Erne”)

AND:

JEAN-CHRISTOPHE HADORN, of Route de Saint-Julien 129 CH-1228 Plan-les-Ouates,
Switzerland

(“Hadorn”)

AND:

CLAUDIA REY, of Route de Saint-Julien 129 CH-1228 Plan-les-Ouates, Switzerland

(“Rey”)

AND:

SES SOLAR INC., a Nevada corporation with an address at Suite 1400 – 1500 West
Georgia Street Vancouver, British Columbia Canada V6G 2Z6

(“SES”)

AND:

CLARK WILSON LLP, of 800 – 885 West Georgia Street, Vancouver, BC V6C 3H1

(the “Escrow Agent”)

WITNESSES THAT WHEREAS:

A.                         Erne, Hadorn and Rey (collectively, the
“Shareholders”) and SES wish to appoint the Escrow Agent to accept, hold and
deliver, pursuant to the terms of this Agreement, 24,143,410 shares of common
stock of SES in the respective amounts as set out in Schedule A attached hereto
(the “Shares”) in connection with the closing of the Share Exchange Agreement

 

D/CZM/893649.2

 


--------------------------------------------------------------------------------



- 2 -

 

dated August 31, 2006 (the “Share Exchange Agreement”), among the Shareholders,
SES and Société D’energie Solaire S.A., a Swiss company; and

B.                          Pursuant to the Share Exchange Agreement, the
Shareholders have agreed that the Shares will be held by the Escrow Agent and
released only in accordance with this Agreement.

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1.

INTERPRETATION

1.1

In this Agreement:

 

(a)

the headings have been inserted for convenience of reference only and in no way
define, limit, or enlarge the scope or meaning of the provisions of this
Agreement;

 

(b)

all references to any party, whether a party to this Agreement or not, will be
read with such changes in number and gender as the context or reference
requires; and

 

(c)

when the context hereof makes it possible, the word “person” includes in its
meaning any firm and any body corporate or politic.

2.

DEPOSIT INTO ESCROW

2.1                        The Shareholders will, upon execution of this
Agreement and the closing of the Share Exchange Agreement, deliver the Shares
and stock powers of attorney, signature guaranteed as required by the transfer
agent of SES (the “PAs”) to the Escrow Agent and the Escrow Agent will hold the
Shares and the PAs in escrow subject to the terms and conditions of this
Agreement.

3.

ESCROW PROVISIONS

3.1                        The Shareholders and SES hereby direct the Escrow
Agent to retain the Shares and the PAs and not to cause anything to be done to
release the same from escrow except in accordance with this Agreement. The
Escrow Agent accepts its responsibilities hereunder and agrees to perform them
in accordance with the terms hereof.

3.2                        The Escrow Agent will hold the Shares and the PAs in
escrow and will, unless prohibited by an order of a court of competent
jurisdiction:

 

(a)

deliver (i) the Shares into a subsequent escrow in accordance with the terms of
the Long Term Escrow Agreement dated September 1, 2006, among the Shareholders,
SES and the Escrow Agent and (ii) the PAs to each of the Shareholders, if SES
closes a financing of at least CHF12,000,000 on or prior to October 31, 2006
(the “Financing”); or

 

D/CZM/893649.2

 


--------------------------------------------------------------------------------



- 3 -

 

 

 

(b)

deliver the Shares and the PAs to SES for immediate cancellation if SES does not
close the Financing on or prior to October 31, 2006.

3.3                        In the event that the Shares and the PAs are
delivered by the Escrow Agent to SES in accordance with section 3.2(b) hereof,
SES will cancel the Shares promptly upon receipt.

3.4                        The Escrow Agent is authorized by the Shareholders
and SES to make the deliveries required by Section 3.2 of this Agreement.

4.

ESCROW AGENT

4.1                        In exercising the rights, duties and obligations
prescribed or confirmed by this Agreement, the Escrow Agent will act honestly
and in good faith and will exercise that degree of care, diligence and skill
that a reasonably prudent person would exercise in comparable circumstances.

4.2                        The Shareholders and SES agree from time to time and
at all times hereafter well and truly to save, defend and keep harmless and
fully indemnify the Escrow Agent, its successors and assigns from and against
all loss, costs, charges, suits, demands, claims, damages and expenses which the
Escrow Agent, its successors or assigns may at any time or times hereafter bear,
sustain, suffer or be put unto for or by reason or on account of its acting
pursuant to this Agreement or anything in any manner relating thereto or by
reason of the Escrow Agent’s compliance in good faith with the terms hereof.

4.3                        In case proceedings should hereafter be taken in any
court respecting the Shares, the Escrow Agent will not be obliged to defend any
such action or submit its rights to the court until it has been indemnified by
other good and sufficient security in addition to the indemnity given in
Clause 4.2 against its costs of such proceedings.

4.4                        The Escrow Agent will have no responsibility in
respect of loss of the Shares except the duty to exercise such care in the
safekeeping thereof as it would exercise if the Shares belonged to the Escrow
Agent. The Escrow Agent may act on the advice of counsel but will not be
responsible for acting or failing to act on the advice of counsel.

4.5                        The Escrow Agent will not be bound in any way by any
contract between the other parties hereto whether or not it has notice thereof
or of its terms and conditions and the only duty, liability and responsibility
of the Escrow Agent will be to hold the Shares as herein directed and to pay and
deliver the same to such persons and other such conditions as are herein set
forth. The Escrow Agent will not be required to pass upon the sufficiency of any
of the Shares or to ascertain whether or not the person or persons who have
executed, signed or otherwise issued or authenticated the said documents have
authority to so execute, sign or authorize, issue or authenticate the said
documents or any of them, or that they are the same persons named therein or
otherwise to pass upon any requirement of such instruments that may be essential
for their validity, but it shall be sufficient for all purposes under this
Agreement insofar as the Escrow Agent is concerned that the said documents are
deposited with it as herein specified by the parties executing this Agreement
with the Escrow Agent.

 

D/CZM/893649.2

 


--------------------------------------------------------------------------------



- 4 -

 

 

4.6                        In the event that the Shares are attached, garnished
or levied upon under any court order, or if the delivery of such property is
stayed or enjoined by any court order or if any court order, judgment or decree
is made or entered affecting such property or affecting any act by the Escrow
Agent, the Escrow Agent may, in its sole discretion, obey and comply with all
writs, orders, judgments or decrees so entered or issued, whether with or
without jurisdiction, notwithstanding any provision of this Agreement to the
contrary. If the Escrow Agent obeys and complies with any such writs, orders,
judgments or decrees, it will not be liable to any of the parties hereto or to
any other person, form or corporation by reason of such compliance,
notwithstanding that such writs, orders, judgments or decrees may be
subsequently reversed, modified, annulled, set aside or vacated.

4.7                        Except as herein otherwise provided, the Escrow Agent
is authorized and directed to disregard in its sole discretion any and all
notices and warnings which may be given to it by any of the parties hereto or by
any other person, firm, association or corporation. It will, however, at its
sole discretion, obey the order, judgment or decree of any court of competent
jurisdiction, and it is hereby authorized to comply with and obey such orders,
judgments or decrees and in case of such compliance, it shall not be liable by
reason thereof to any of the parties hereto or to any other person, firm,
association or corporation, even if thereafter any such order, judgment or
decree may be reversed, modified, annulled, set aside or vacated.

4.8                        If the Escrow Agent receives any valid court order
contrary to the instructions contained in this Agreement, the Escrow Agent may
continue to hold the Shares until the lawful determination of the issue between
the parties hereto.

4.9                        If written notice of protest is made by any of the
Shareholders and/or SES to the Escrow Agent to any action contemplated by the
Escrow Agent under this Agreement, and such notice sets out reasons for such
protest, the Escrow Agent may at its sole discretion continue to hold the Shares
until the right to the documents is legally determined by a court of competent
jurisdiction or otherwise.

4.10                      The Escrow Agent may resign as Escrow Agent by giving
not less than five (5) days’ notice thereof to the Shareholders and SES. The
Shareholders and SES may terminate the Escrow Agent by giving not less than five
(5) days’ notice to the Escrow Agent. The resignation or termination of the
Escrow Agent will be effective and the Escrow Agent will cease to be bound by
this Agreement on the date that is five (5) days after the date of receipt of
the termination notice given hereunder or on such other date as the Escrow Agent
and the Shareholders and SES may agree upon. All indemnities granted to the
Escrow Agent herein will survive the termination of this Agreement or the
termination or resignation of the Escrow Agent. In the event of termination or
resignation of the Escrow Agent for any reason, the Escrow Agent shall, within
that five (5) days’ notice period deliver the Shares to the new escrow agent to
be named by the Shareholders and SES.

4.11                      Notwithstanding anything herein to the contrary, the
Escrow Agent may act upon any written instructions given jointly by the
Shareholders and SES.

4.12                      Notwithstanding anything to the contrary contained
herein, in the event of any dispute arising between any of the Shareholders
and/or SES, this Agreement or any matters

 

D/CZM/893649.2

 


--------------------------------------------------------------------------------



- 5 -

 

arising thereto, the Escrow Agent may in its sole discretion deliver and
interplead the Shares into court and such delivery and interpleading will be an
effective discharge to the Escrow Agent.

5.

FEES

5.1                        SES will pay all of the compensation of the Escrow
Agent and will reimburse the Escrow Agent for any and all reasonable expenses,
disbursements and advances made by the Escrow Agent in the performance of its
duties hereunder, including reasonable fees, expenses and disbursements incurred
by its counsel.

6.

GENERAL

6.1                        Except as herein otherwise provided, no subsequent
alteration, amendment, change, or addition to this Agreement will be binding
upon the parties hereto unless reduced to writing and signed by the parties.

6.2                        This Agreement will enure to the benefit of and be
binding upon the parties and their respective heirs, executors, administrators
and successors.

6.3                        The parties will execute and deliver all such further
documents, do or cause to be done all such further acts and things, and give all
such further assurances as may be necessary to give full effect to the
provisions and intent of this Agreement.

6.4                        This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware.

6.5                        Any notice required or permitted to be given under
this Agreement will be in writing and may be given by delivering, sending by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy, or sending by prepaid registered mail, the
notice to the following address:

 

(a)

If to the Shareholders:

c/o Société d’Energie Solaire S.A.

Route de Saint-Julien 129

CH-1228 Plan-les-Ouates

Switzerland

 

Attention:

Jean-Christophe Hadorn

 

Telephone:

+41 22 884 14 84

 

 

Facsimile:

+41 22 884 14 80

 

 

 

D/CZM/893649.2

 


--------------------------------------------------------------------------------



- 6 -

 

 

With a copy (which will not constitute notice) to:

 

Etude d’avocats Poggia & Rudermann

Rue de Beaumont 11

1206 Geneve

Suisse

 

Attention:

Me Mauro Poggia

 

Telephone:

+41 22 703 58 58

 

 

Facsimile:

+41 22 703 58 57

 

 

(b)

If to SES:

Suite 1400 – 1500 West Georgia Street

Vancouver, British Columbia

Canada V6G 2Z6

 

Fax:

(604) 662-8974

 

(c)

If to the Escrow Agent:

Clark Wilson LLP

Barristers and Solicitors

800 – 885 West Georgia Street

Vancouver, British Columbia

Canada V6C 3H1

 

 

Fax:

(604) 687-6314

 

 

Attention:

Cam McTavish

(or to such other address as any party may specify by notice in writing to
another party). Any notice delivered or sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy on a business day will be deemed conclusively to have been
effectively given on the day the notice was delivered, or the electronic
communication was successfully transmitted, as the case may be. Any notice sent
by prepaid registered mail will be deemed conclusively to have been effectively
given on the third business day after posting; but if at the time of posting or
between the time of posting and the third business day thereafter there is a
strike, lockout, or other labour disturbance affecting postal service, then the
notice will not be effectively given until actually delivered.

6.6

Time is of the essence of this Agreement.

6.7                        It is understood and agreed by the parties to this
Agreement that the only duties and obligations of the Escrow Agent are those
specifically stated herein and no other.

6.8                        This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more

 

D/CZM/893649.2

 


--------------------------------------------------------------------------------



- 7 -

 

counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart. This Agreement may be executed by delivery of executed signature
pages by fax and such fax execution will be effective for all purposes.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed as of
the day and year first written above.

SES SOLAR INC.

 

 

Per:

/s/ John Veltheer                                  

 

Name: John Veltheer

 

 

Title:

President and Director

 

 

EXECUTED by CHRISTIANE ERNE in the presence of:

/s/ signed                                                         
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Christiane Erne                                          
CHRISTIANE ERNE

 

 

EXECUTED by JEAN-CHRISTOPHE HADORN in the presence of:

/s/ signed                                                         
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Jean-Christophe Hadorn                            
JEAN-CHRISTOPHE HADORN

 

 

D/CZM/893649.2

 


--------------------------------------------------------------------------------



- 8 -

 

 

 

EXECUTED by CLAUDIA REY in the presence of:

/s/ signed                                                         
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Claudia Rey                                                 
CLAUDIA REY

 

CLARK WILSON LLP

 

 

Per:

/s/ Virgil Hlus                                      

 

Partner

 

 

 

D/CZM/893649.2

 


--------------------------------------------------------------------------------



- 9 -

 

 

SCHEDULE A

Name of Shareholder

Address

No. of Shares Deposited into Escrow

Christiane Erne

_________________________
_________________________
_________________________

21,729,068

Jean-Christophe Hadorn

_________________________
_________________________
_________________________

1,207,171

Claudia Rey

_________________________
_________________________
_________________________

1,207,171

 

 

 

D/CZM/893649.2

 

 

 